DETAILED ACTION
I.	Claims 1-8 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/KR2019/006017, with International Filing Date: 05/20/2019, which claims foreign priority to 10-2018-0105594, filed 09/04/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019 has been considered by the examiner.
                        Examiner’s Statement of Reasons for Allowance
Claims 1-8 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claim 1, generally, the prior art of record, United States Patent No. US 10656936 B2 to Robison et al. which shows systems and methods for software integrity validation using blockchain; United States Patent Application Publication No. US 20190303541 A1 to Reddy et al. which shows auditing smart contracts configured to manage and document software audits; United States Patent Application Publication No. US 20190303623 A1 to Reddy et al. which shows promotion smart contracts for software development processes; United States Patent Application italicized claim elements (i.e., claim 1: “a controller checking security vulnerability based on the received smart contract source code, wherein the controller comprises: a source code vulnerability checking unit reading a source code of a smart contract and checking vulnerability in the source code; a communication interval checking unit checking a communication interval for execution of the source code; an execution vulnerability checking unit checking app and web vulnerability on a browser in which the source code is executed; and in response to determining a security level satisfied with a required criterion as a result of checking by the source code vulnerability checking unit, communication interval checking unit, and execution vulnerability checking unit, a certificate issuing unit issuing a certificate and storing the certificate together with the source code in a blockchain block where the source code of the smart contract is stored
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431